 

 

 

      
 

In re Terrorist Attacks on September 11,2001 | 03 MDL 1570 (GBD)(SN)

ECF Case

 

 

 

 

This document relates to:
Marinella Hemenway et al. v. Islamic Republic of Iran, No. 1:18-cv-12277 (GBD) (SN)

Wi ORDER OF PARTIAL FINAL JUDGMENTS
ON BEHALF OF HEMENWAY PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

 

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Hemenway III, who are each a spouse, parent, child,
or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the terrorist
attacks on September 11, 200) (as identified on Exhibit A), or the estate of an individual who
was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and the
Judgment by Default for liability only against Defendant Islamic Republic of Iran (the “Iran
Defendants”) entered on September 3, 2019 (ECF No. 5054), together with the entire record in
this case; it is hereby

ORDERED that service of process was effected upon the Iran Defendants in accordance
with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Hemenway III, as identified in the attached Exhibit A, who are each a
spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

1S

docs-100229573.1

 
Case 1:03-md-01570-GBD-SN Document 5709 Filed 01/21/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Hemenway IIT, as identified in the attached Exhibit B, who are each the
estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit B; and it
is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-4
to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-4 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229573.1

 
Case 1:03-md-01570-GBD-SN Document 5709 Filed 01/21/20 Page 3 of 3

ORDERED that the remaining Hemenway Plaintiffs not appearing on Exhibits A or B,
may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the
September 11" attacks, they will be approved consistent with those approved herein for the

Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

Grscn, G Donxde

 

GEORGE DANIELS
ed States District Judge
Dated: New York, New York
, 2020
FEB 05 2020

docs-100229573.1

 
 

Case 1:03-md-01570-GBD-SN Document 5709-1 Filed 01/21/20 Page 1 of 2

EXHIBIT A

 
 

000‘0S2‘9t$

 

 

 

 

 

 

 

 

 

 

WLOL
000‘00S‘8S jualed yynos eyyedy Mew slejeqey jouea
000‘0SZ‘tS Bul|qls 4a ydasor UAKEYS yayed mayen sawer
000’0SZ'tS Bugis uaploy uuy elaW}edq ualsQ t ydasor
000‘0S¢'tS BUllqls ualso sower wy ual30 T ydasor
000‘0SZ'tS SUIIqIS z eel z ADUEN

, (paseazap) 11 eua 2I Adue
000‘00S’8$ qualed iW lJ n N

(paseazeq)

c f . A
000‘00S‘8s juaieg IS 2 asor 21) JUEN
000‘0SZ‘VS Bullqls Zz) asof Zz] AoueNn

awen awen
INNOWY yuaps2eg TT/6 XIJNS SWEN 3527 SIPPIIN aweN 3SAl4 awen aIPPUA WEN 3SJ14
SJOVINVG WNILWIOS | 0}-diysuonjejoy | 4d LINIVId J31LNIV1 : 4dILN 3s] IN303930 * IN
V y I NIW1d sai iNivtd IWd 1 INIJQ39 IN3q3930 303930

 

 

 

 

 

 

 

 

 

(juapa2egq 1 1/6 Jo owen jse7 Aq Ayeoyaqeydy)

Aemuauwiapy oj} vy "xq [pajoass09]

7402 abed OZ/TZ/TO Palla T-6OZG JUswWND0q NS-GdE9-0ZSTO-PW-E0-T aSeD

 

 

 
 

Case 1:03-md-01570-GBD-SN Document 5709-2 Filed 01/21/20 Page 1 of 2

Exhibit B

 
 

wo aon nu FWnN bP

11.

Case 1:03-md-01570-GBD-SN Document 5709-2 Filed 01/21/20 Page 2 of 2

EX. B to Henenway
(Alphabetically by Last Name of 9/11 Decedent)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DECEDENT DECEDENT DECEDENT Economic Non-Economic TOTAL Damage
FirstName Middle Last Name Suffix Damage Damage Amount
Name Name Amount Amount
Ronald Hemenway $2,000,000 $2,000,000
Lucille T. King $1,019,801 $2,000,000 $3,019,801
Nancy Liz $2,000,000 $2,000,000
Francisco M. Mancini $6,251,514 $2,000,000 $8,251,514
Joseph J. Ogren $2,000,000 $2,000,000
Samuel Oitice $2,000,000 $2,000,000
James Patrick $5,661,480 $2,000,000 $7,661,480
Carol] Rabalais $1,509,626 $2,000,000 $3,509,626
Laura Ragonese- $2,000,000 $2,000,000
Z Snik
.| Vernon A. Richard 52,000,000 $2,000,000
Marsha [A Rodriguez | $2,000,000 $2,000,000
TOTALS $14,442,421 $22,000,000 $36,442,421

 
